FILED
                            NOT FOR PUBLICATION
                                                                             MAR 4 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SUKHTIRATH SINGH,                                No.   15-73886

              Petitioner,                        Agency No. A205-243-265

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted July 18, 2019
                            San Francisco, California

Before: PAEZ and RAWLINSON, Circuit Judges, and ANELLO,** District Judge.

      Petitioner Sukhtirath Singh (Singh) petitions for review of the decision of

the Board of Immigration Appeals (BIA) dismissing his appeal of the Immigration

Judge’s denial of his application for asylum, withholding of removal, and deferral

of removal under the Convention Against Torture (CAT). Singh maintains that he

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Michael M. Anello, United States District Judge for
the Southern District of California, sitting by designation.
is entitled to asylum and withholding of removal because he was persecuted by

Sikhs due to his adherence to the religious teachings of a non-Sikh guru. Singh

contends that substantial evidence does not support the Immigration Judge’s

adverse credibility determination. Singh further asserts that he is entitled to

deferral of removal under the CAT because he demonstrated that it was more likely

than not that he would be tortured in India.

      “Under the REAL ID Act, which applies here, there is no presumption that

an applicant for relief is credible, and the [Immigration Judge] is authorized to base

an adverse credibility determination on the totality of the circumstances and all

relevant factors. . . .” Manes v. Sessions, 875 F.3d 1261, 1263 (9th Cir. 2017)

(citation and internal quotation marks omitted). Even in the absence of the

Immigration Judge’s findings concerning Singh’s demeanor, substantial evidence

supports the adverse credibility determination due to inconsistencies between

Singh’s testimony and his original statement in support of his asylum application.

See id. In his original written statement, Singh related that he and his brother were

attacked, and that they were rendered “unconscious.” However, Singh testified

that he was alone when attacked, his brother was beaten later in the evening, and he

became “nervous,” rather than “unconscious.” Although Singh submitted an




                                           2
amended statement, the amended statement failed to persuasively explain why his

testimony contradicted the original statement supporting his asylum application.

       The BIA concluded that the supporting documentation submitted by Singh

did not rehabilitate his inconsistent testimony, and further supported the adverse

credibility determination. Indeed, certain documents undermined Singh’s claim

that the police refused to address violence between Sikhs and followers of the guru.

Other documentation submitted by Singh, such as a letter briefly stating that Singh

and his brothers were “in big problem [sic] in India because of Sikh . . . people,” a

medical certificate lacking details regarding the source of Singh’s injuries, and

statements from his family members do not compel a finding that Singh’s

testimony was credible. See Silva-Pereira v. Lynch, 827 F.3d 1176, 1184 (9th Cir.

2016) (explaining that “in order to reverse the BIA, we must determine that the

evidence not only supports a contrary conclusion, but compels it—and also

compels the further conclusion that the petitioner meets the requisite standard for

obtaining relief”) (citation and internal quotation marks omitted) (emphases in the

original).

       Substantial evidence also supports the BIA’s denial of deferral of removal

pursuant to the CAT. In addition to considering the adverse credibility

determination, the BIA concluded that Singh “has not claimed past torture or


                                          3
provided sufficient reasons why he would be targeted for such mistreatment in the

future.” The country reports did not reflect that followers of the guru were

subjected to torture. See Mairena v. Barr, 917 F.3d 1119, 1125-26 (9th Cir. 2019)

(holding that substantial evidence supported denial of deferral of removal under the

CAT based on an adverse credibility determination and the BIA’s review of the

record, including country reports).

      PETITION DENIED.




                                          4